NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JEAN CRUMP,                                     No. 18-55950

                Plaintiff-Appellant,            D.C. No. 2:18-cv-04760-RGK-PLA

 v.
                                                MEMORANDUM*
UNITED STATES OF AMERICA; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   R. Gary Klausner, District Judge, Presiding

                            Submitted March 12, 2019**

Before:      LEAVY, BEA, and N.R. SMITH, Circuit Judges.

      Jean Crump appeals pro se from the district court’s judgment dismissing her

42 U.S.C. § 1983 action alleging federal and state law claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim. Barren v. Harrington, 152



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1193, 1194 (9th Cir. 1998) (order). We affirm.

      The district court properly dismissed Crump’s action because Crump failed

to allege facts sufficient to state a plausible claim. See Hebbe v. Pliler, 627 F.3d

338, 341-42 (9th Cir. 2010) (although pro se pleadings are construed liberally,

plaintiff must present factual allegations sufficient to state a plausible claim for

relief); see also FDIC v. Meyer, 510 U.S. 471, 476-78, 484-86 (1994) (the United

States has not waived its sovereign immunity for constitutional torts; a Bivens

cause of action may not be brought against a government agency); West v. Atkins,

487 U.S. 42, 48 (1988) (elements of a § 1983 claim); Garmon v. County of Los

Angeles, 828 F.3d 837, 842-43 (9th Cir. 2016) (application of absolute

prosecutorial immunity); Duvall v. County of Kitsap, 260 F.3d 1124, 1133 (9th Cir.

2001) (application of judicial immunity).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                            2                                    18-55950